UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-1184



CONSTANCE E. ARTHUR; DELMER ARTHUR, her hus-
band; NATHANIEL ARTHUR, an infant child, by
his natural mother and next friend, Constance
E. Arthur,

                                           Plaintiffs - Appellants,
          versus


E. I. DUPONT DE NEMOURS AND COMPANY, INCORPO-
RATED, a Delaware corporation,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-93-182-2)


Submitted:   June 20, 1996                  Decided:   June 28, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Constance E. Arthur, Appellant Pro Se. David Besserer Thomas,
SPILMAN, THOMAS & BATTLE, Charleston, West Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the district court's order granting

costs to Defendant. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court. Arthur v. E. I. DuPont
de Nemours & Co., No. CA-93-182-2 (S.D.W. Va. Jan. 18, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2